OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                         AUSTIN




     ‘Fhaque 1                          out or 8 mn-
ot~otlbm OS t                           * At368 1931.
iv0 rsat:sit
             6 ti                                  .'
ggmrable W. A. N0rr1st?n,Page 2


          “(2) B ares dollnquent ;Iltate,Count , Who01
     Distriot aztdRoad Distrlot taxes fru# 192B to 1940,
     a.nuluslYs.No sulithas bean filed. B tendsrs to the
   ' Tax Oolleotor all taxes sxospt thornswhich he alati
     are barrad by the statute of liaftationsaontrlnod in
     tha above Artials,
         "Qusstionr Would the‘~?u Oollootor bs proteotsd
    fron liability en MS bond If hs aaospted the taxes
    as so tendsrsa?
           In Our Opinion fo. O-1262 this department has hold that
all taxes appearing upon ths gsneral tax rolls egalast any sep-
amtoly lsss~smsdtraot or:traats of land, must, under ths statutes,
re@,atlons   and d6clslons adverted  to therein, bs pal6 at the mama
tima in , th a sntlr 0Iiy
                       a ndno tp a r %ia llT,
                                           lxaept *s otherwlsopro-
tided by statute in ths ease of oertrin   sahool distriat twces
(Artlole7336e, Vernon*8 Taxaa bl*ll .8tatutas).Although thb faa-
tlm1 sltuatloabefore us in ths vrlting of tha opinion mr0m0.d to
appears to smbreoe ourrent tax*8 rather than delinquent taxes, ths
prbolplos and ruthoritlesupon vhloh aId opinion 1s groundad,
vould~likewlssobtain In ths Instant ease vhers dslln&nt taxos
are involved. We enclose a copy of this oplulon for Tour oonsid-
lnb l0n.
         It lr aooo~ly      our oonoluslon that sssessor-aollmotor
of taxes for lIllam Cm&y   vcmldnot be authorlsed to collsst and
rewlvo any part&al payment  of the delinquent state, oountj, school
dirtrlat and road distriot taxes involved hem+, unless reqwlzed to
ds so w tha maMatow krms of soms applluablo statute or ths
Nrmrl JwQgmant of a aourt of aerspetentjurisdlotlon. In passing,
howover,~letit be said thrt this aoncolusion should not be owftasod
vlth the ~~~0tdti0nea rulo~or law that taxes, ourrent or dolfaquont,
my ba .paldupon any em separately oss~ssed traot or pave1 OS
l.aM vithout payment of'taxes assmised against other twcrts or par-
601s of realty ovnad by the taxpayer. This rulr Is annouuoed w
atr supreme court ln ths aase or Rluhay, et al vs. xoor, 249 a. v.
172, and fully reaognlsod In suoeosslre opinions of this depart-
wait, lmludlng our Opinions Ilos.0.1262 and O-928. It does not
appear frc~ tha trots statsd by jou whether ons or more trrots  or
pareels of land ara Involved, OF, if more than one traot of lupd,
vhether suuh treets are separately assessed so as to fall within
th6 above mile. We nurs1.yhold that, subject to s&d rule, the
aonorableY. A. Norrison, Psge 3


& ass.ssor-ooll.otorof hour oouatr m8y not lsw?ull~, absent s0ae
o*%ling    et&at* or j*ent,     8ooept 8nd noelre less than the
totel smount of ourreat 01 delluqueat taxes oharged ogslnst u&y one
srplrmtoly ~ssessod tract of ha,   or, If more than one traot of
iad, 8gqlnst such traats as are rendwed and 888b8886 In 80iid0.
           !lWequestlou remins if the following provision of Artl-
ale 7298, Veraonts Texas Civil Hatutes, eonrtltutes,umler the
spInion referred to and the oondltlonsof the assessor-oollaotor's
o??lolalbond, an oxoqdlon,   w lav, t8 that o?flolal's ostablish-
d duty of oollaotlngaud ame tlng nothlng less than the entire
a8eullt of taxes, uurrentorde f lnqueat,due mdovlngunder    woae
*rsssNalt. We quote from sald statute:
          "That no delinquent taxpayer shall ham the
    right to pleaa in any Court or in sny msnuer rely
    upon any Stat&e of Llmltatlon by vay of defense
    .~@.nst the gmyrmatof tax08 due f+rolnhim or her to
    the State, Or sny oouuty, oitr, town, ~avigatlon
    Dlstrlot, Dminrge Dietriot, Road Dlstrlat, Leree
    Dirtriot,  R~olam.stlon Dlstrlot, XrrlgatlonDlstrLot,
    ImprovaseatDistrlot, @ho01 Dlstrlat end all other
    Dlstrlots~ r0vtded, that no suit shall bs broqht
    for the eolPeotlon of delinquent taxes of a Sahool
    Dirtriot or RoadDistrict unless Lnstituted althln
    ten yecrrs fraa the time the same shsll beoom della-
    quent."
          We think the proviso of the above-quoted statute is,
striotljrand properly 003i8tm,a, a limitation statute, and the
ml.8 and doolsione governitrgand applloable to general statutes
of liaitotionvmld apply hwe. Ruder suoh, It must be said that
these dallnquent s&o01 luu~ro8d di8trI0t taxes are not mtt46,
nleased or discharged w the statute cited and quoted above tit
ssm only goes to the ramody and fumlshes the taxp8yer a defense
to a~ action bron&t  for such taxes after the li.mlktlonperiod.
ti sohool and read distriot taxes in the instant case are still
due ma owing to the mrpsotlre    tulag  atlthorities involved, do-
*pit+ the assertion of the t8xpajer that he will invoke th8 appll-
*able stat&e of limitationas to a portlti of them. It is 0nly
U&s remedy for their oollectlonuhiah may be ~ffeoted by this
llrltatlonstatute. IiLmltatlonis a defense vhloh must be speolal-
19 urged, Is personal to the debtor, tmd may be waived by hfpr.
gommble    W. A. Jlorrlsgn,~40 4


p@ $eus &mlsprudsnoe, 245, It is our e@nlon            that it is not
fop +e    tax assa~sor-oolleotor    0s ONWOR     county but for the
Omtq to detenlm       the applloablllt~ o? this partinsnt statuts
to th8 f8OtS bSfOP6   US.   until   the time   th8t    the i88ta~8 0s
ltoltstlonolrsproper4 urgqd and adjudged by ths oourt the tax-
ppr ssy vrlve this aefume. In 'ths intorim, the80 s&ool and
~BOM¶dlstrlob taxes lrs still dUS,8ad owing and tlu 888S880r-
sellmotorOf t8xe8 is raqulrsd, under the ruling m~tlonea above,
$s urnslrorg avallabls moans to oolleot suoh tams.
           We aooordlnglyanswer both of your qusstlons in ths
~gdaw3.

                                                YOum        vary wul~

                                          ATTO-         -          OP mx#


                                          w
                                                                  Assistsnt